Citation Nr: 0025600	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-29 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder.

2.  Entitlement to service connection for a gastrointestinal 
disability as a result of exposure to Agent Orange during 
service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.  
This is an appeal from an April 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office Portland, 
Oregon which denied entitlement to service connection for a 
psychiatric disability, including post-traumatic stress 
disorder and a gastrointestinal disability due to exposure to 
Agent Orange during service.  In February 2000 the veteran 
and his wife testified at a hearing before a member of the 
Board of Veterans' Appeals (Board) sitting at the regional 
office.  The case is now before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  A psychiatric disability, including post-traumatic stress 
disorder, was not demonstrated during the veteran's active 
military service.  

2.  Psychiatric disabilities, variously diagnosed, were 
initially medically demonstrated many years following the 
veteran's release from active duty.  Post-traumatic stress 
disorder has not been diagnosed. 

3.  A gastrointestinal disability was not demonstrated either 
during the veteran's active service or for many years 
following his separation from military service.  

4.  There is no medical evidence establishing a link between 
the veteran's current psychiatric and gastrointestinal 
conditions and his active military service and in the case of 
a gastrointestinal disorder to exposure to Agent Orange 
during service.
CONCLUSION OF LAW

The veteran's claims for service connection for a psychiatric 
disability, including post-traumatic stress disorder and a 
gastrointestinal disability due to exposure to Agent Orange 
during service are not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claims for service connection for a psychiatric 
disability, including post-traumatic stress disorder and a 
gastrointestinal disability resulting from exposure to Agent 
Orange during service is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of his claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claims are not well grounded.  

I.  Background

The veteran's service records reflect that he served in the 
U.S. Navy.  His medals include the Vietnam Service Medal.  
His service records show that he did not received any awards, 
decorations or citations consistent with having been engaged 
in combat with the enemy. 

The veteran's service medical records, including the report 
of his physical examination for separation from service do 
not reflect any complaints, findings or findings regarding a 
psychiatric disability or a gastrointestinal disability.

The veteran's initial claim for VA compensation or pension 
benefits was submitted in September 1996.  He has been 
recognized as permanently and totally disabled for pension 
benefit purposes and that is not an issue on appeal.  In his 
claim, he referred to a nervous condition including post-
traumatic stress disorder and a stomach disorder due to 
exposure to Agent Orange in service, but did not report the 
date of onset of either condition.  

VA outpatient treatment records reflect that the veteran was 
seen in November 1995 with complaints of attacks of stomach 
pain annually since age 23.  An upper gastrointestinal X-ray 
series in December 1995 was negative. 

The veteran was afforded a VA social and industrial survey in 
November 1996.  It was recorded that he had seen no combat 
during his service.  The veteran recalled that in May 1971 he 
was aboard a helicopter that made two stops for fuel and on 
one of the stops he had been exposed to what he believed to 
be Agent Orange.  With regard to his nerves the veteran 
described shivering, shaking and sweating.  In 1983 he began 
to lose sensation or control of motor movements in his hands 
and legs.  He became irritated and angry at little things.  
He also reported violent dreams and his wife stated that he 
always jerked, jumped and thrashed around in his sleep.  The 
diagnostic impression was personality change due to general 
medical condition.  

The veteran was afforded a VA gastrointestinal examination in 
November 1996.  He reported that for the previous 10 to 
12 years he had had intermittent problems with his stomach.  
There had been a feeling of tightness and pain in the upper 
abdomen, not associated with any food or beverage.  He denied 
any history of ulcer disease.  He stated that the problem 
began in 1983 and he had been evaluated by a doctor who gave 
him something for his nerves.  He stated that he had no more 
problems for a while after that.  He then stopped taking the 
nerve pills and did well until about two years previously 
when his symptoms recurred.  On examination the abdomen was 
flat and bowel sounds were present in all four quadrants.  
There was guarding on deep palpation and his muscles were 
quite tense.  He had no abdominal masses.  The liver and 
spleen were not palpable.  The diagnosis was abdominal pain 
by history, possibly stress related.  

The veteran was afforded a VA psychiatric examination in 
November 1996.  He stated that he had served aboard a supply 
ship during service.  Their main port had been Japan but his 
ship did deliver supplies to various ports in Vietnam and on 
occasion brought out wounded soldiers and bodies.  The 
veteran stated that he had been in and out of Vietnam for 
about three months during the Cambodia incursion in 1971.  He 
had never gone inland but would drop off troops and supplies 
at various ports.  He slept on board ship except during the 
time that they were in port.  At the end of his tour, while 
attempting to get to Saigon from the mouth of the Mekong 
Delta by helicopter, he had stopped at one site and had been 
sprayed with what he believed was Agent Orange.  He had been 
just outside the base and had returned to wash off the 
chemical within about 10 minutes.  He then proceeded on his 
helicopter trip to Saigon.  The only other events he regarded 
as being stressful involved loading and unloading ammunition 
because he was fearful it might explode.  He also worried 
that the enemy might attach bombs to his ship at night.  He 
had not seen any actual combat but had heard exploding 
ordnance. 

After the veteran left the Navy, he returned to the U.S. and 
worked as a diesel mechanic and later as a truckdriver.  He 
was married in 1973 to a woman whom he had known all his life 
and they were still married.  While working as a mechanic 
from 1990 to 1994 he had had a severe attack that he 
described as an anxiety attack involving falling to the 
floor, shivering and shaking.  He had been unable to work 
since that time.  His primary complaint involved attacks 
lasting up to about five minutes and occurring 2 or 3 times a 
day in which his hands would "let go and quit" meaning that 
he would lose strength and control.  His legs had begun to do 
something similar.  The duration of these symptoms had been 
about 10 years although they had become more severe in recent 
years.  He also reported depression and oversensitivity to 
critical remarks or rejection.  His shaking and sweating 
episodes came out of nowhere and were not precipitated by 
interactions with others.  

On examination there was no evidence of depression and only 
slight symptoms of nervousness.  There was no indication of a 
thought disorder or a major psychiatric disturbance.  He 
admitted to having difficulty with memory and his memory 
problems were supported by his performance on objective 
tests.  Psychological testing supported the idea that the 
veteran was suffering a great deal of subjective distress but 
its source did not appear to be due to the trauma of combat 
or military service.  It was stated that his symptoms were 
not those that characterized combat-related post-traumatic 
stress disorder.  From the veteran's description of his 
attacks the examiner believed they would more likely be some 
kind of neurological disorder.  His increased level of 
anxiety and depression appeared to be related to the loss of 
function and ability to work.  The diagnoses were anxiety 
disorder due to loss of motor strength and control and 
adjustment disorder with depressed mood.  

VA outpatient treatment records reflect that when the veteran 
was seen in February 1997 he had suggestions of hypoglycemic 
attacks.  When he was seen in November 1997 hyperlipidemia 
and myoclonic jerking were reported.

In an August 1997 statement Dennis B. Smith, M.D., indicated 
that the veteran had returned after about one year following 
his admission for monitoring to attempt to clarify the nature 
of his spells.  Dr. Smith stated that it was clear that the 
veteran had myoclonic jerks that were becoming progressively 
disabling.  The episodes of falling, nausea and trembling 
appeared to be related to hypoglycemia that seemed to be 
under good control.  

Additional VA outpatient records were received by the 
regional office reflecting that the veteran was observed and 
treated during 1996 and 1997 for various conditions.  When he 
was seen in October 1996 he reported problems with his nerves 
and had been told that he might have mild seizures.  Upon 
physical examination his bowel sounds were within normal 
limits and the abdomen was nontender on palpation.  The liver 
and spleen were nonpalpable.  There were no abdominal masses 
palpated on examination.  Various other findings were 
recorded.  The impressions included chronic periodic episodes 
of shaking and dyspepsia.  

During the February 2000 Board hearing, the veteran testified 
that in May 1971 he had been at the mouth of the delta in 
Vietnam and had taken a helicopter ride from there to Saigon.  
They had two stops in between and on the second stop they 
were sprayed with Agent Orange.  He currently had a problem 
with the lining of his stomach and if he did not take 
medication he was a nervous wreck.  He was not sure, but 
thought he had been diagnosed with post-traumatic stress 
disorder at the VA domiciliary at White City in 1999.  He 
stated that he usually went to the doctor once a month.  He 
had begun twitching about five years previously. the doctors 
had not given any sort of name to his stomach problem.  If he 
did not take medication he would have a stomachache.  He was 
also having difficulty with his memory.  With regard to his 
assertion that his stomach problems were related to exposure 
to Agent Orange, that was his own opinion; not that of any 
medical professional.  The stomach problems had begun about 
10 years previously.  

The veteran's wife testified that they had gotten married in 
1973 but she had known the veteran since she was about 
13 years old.  She stated that while he was in service he did 
not tell her much of anything.  

Later in February 2000 the veteran's representative submitted 
VA outpatient treatment records from the VA Medical Center, 
White City, reflecting that the veteran was observed and 
treated for various conditions from 1998 to 2000.  In April 
1998 he indicated that he had felt depressed during the 
previous week.  In May 1998 the assessment was abdominal 
pain.  In July 1998 there was a slight improvement with 
myoclonus with increased medication.  At a post-traumatic 
stress disorder screen in February 1999 the veteran related 
that during the past month he had been bothered by repeated, 
disturbing memories, thoughts or images of stressful events.  
He had also been "super alert" or watchful or on guard.  He 
had not felt distant or cutoff from other people.  In August 
1999 symptoms including dizziness, myoclonic jerking and 
vertigo were reported.  He was also seen in August 1999 with 
a complaint of continued lower abdominal pain.  Possible 
spastic colon was indicated.  When he was seen in October 
1999 the abdomen was soft with mild tenderness in the right 
upper quadrant.  When he was seen in January 2000 he was 
sleeping all right and his anger had improved.  In a 
depression screening in January 2000 he indicated that he had 
felt depressed or sad much of the time for the previous year.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, a number of diseases shall be 
service connected including chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda and acute and 
subacute peripheral neuropathy even though there is no record 
of such diseases during service.  38 C.F.R. §§ 3.307, 3.309.  
A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the Vietnam Era and 
has a disease listed under 38 C.F.R. § 3.309 shall be 
presumed to have been exposed during such service to a 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran has maintained that he has post-traumatic stress 
disorder and also a gastrointestinal disability resulting 
from exposure to Agent Orange during service.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the 
veteran's service medical records do not reflect the presence 
of a psychiatric disability, including post-traumatic stress 
disorder or a gastrointestinal disability.  Psychiatric 
disabilities, variously diagnosed, were initially medically 
demonstrated many years after service.  Post-traumatic stress 
disorder has not been diagnosed.  Gastrointestinal disorders 
have also been initially diagnosed many years after service.  
The veteran has not submitted any medical evidence, opinion 
or other independent evidence which supports his claim for 
service connection for the claimed disorders.  There is no 
indication of any medical link between the veteran's current 
psychiatric conditions and gastrointestinal disabilities and 
his military service.  The gastrointestinal conditions are 
not among those diseases for which service connection may be 
established based on exposure to Agent Orange during service.  
Given the evidence that is of record, the claims for service 
connection for a psychiatric disability, including post-
traumatic stress disorder and a gastrointestinal disability 
may not be considered well grounded.  Since the claims are 
not well grounded, they must accordingly be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  

Although the Board has considered and disposed of the 
veteran's claims for service connection for post-traumatic 
stress disorder and a gastrointestinal disability due to 
exposure to Agent Orange in service on a ground different 
from that of the regional office; that is, whether the claims 
are well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claims were well 
grounded, the regional office afforded the veteran greater 
consideration than the claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the regional office for 
consideration of the issue of whether those claims are well 
grounded would be pointless and in light of the law cited 
above would not result in a determination favorable to the 
veteran.  VAOPGCPREC 16-92.  To submit well-grounded claims, 
the veteran would need to offer competent evidence, such as a 
medical opinion, that he currently has post-traumatic stress 
disorder and that that condition resulted from inservice 
stressors and that there is a relationship between his 
gastrointestinal disorders and exposure to Agent Orange.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder and a 
gastrointestinal disability due to exposure to Agent Orange 
during service is not established.  The appeal is denied.  



		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

